Name: Commission Regulation (EC) No 1768/1999 of 10 August 1999 amending Regulation (EC) No 1759/98 increasing to 1 404 507 tonnes the quantity of barley held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: plant product;  trade policy;  trade;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 11. 8. 1999L 211/28 COMMISSION REGULATION (EC) No 1768/1999 of 10 August 1999 amending Regulation (EC) No 1759/98 increasing to 1 404 507 tonnes the quantity of barley held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 1253/ 1999 (2), and in particular Article 5 thereof, (1) Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 39/1999 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; (2) Whereas Commission Regulation (EC) No 1759/98 (5), as last amended by Regulation (EC) No 1395/1999 (6), opened a standing invitation to tender for the export of 1 091 530 tonnes of barley held by the United Kingdom intervention agency; whereas the United Kingdom informed the Commission of the intention of its inter- vention agency to increase by 312 977 tonnes the quantity for which a standing invitation to tender for export has been opened; whereas the total quantity of barley held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 404 507 tonnes; (3) Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quant- ities in store; whereas Annex I to Regulation (EC) No 1759/98 must therefore be amended; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1759/98 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 1 404 507 tonnes of barley for export to third countries, with the exception of the United States of America, Canada and Mexico. 2. The regions in which the 1 404 507 tonnes of barley are stored are stated in Annex I to this Regulation 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1999. For the Commission Monika WULF-MATHIES Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 221, 8.8.1998, p. 8. (6) OJ L 163, 29.6.1999, p. 33. EN Official Journal of the European Communities11. 8. 1999 L 211/29 ANNEX ANNEX I (tonnes) Place of storage Quantity Aberdeenshire 18 433 Angus 9 684 Bedfordshire 13 381 Berwickshire 69 810 Cambridgeshire 16 761 Dorset 22 436 Dumfries 34 709 East Lothian 56 265 Edinburgh 33 570 Essex 8 760 Fife 21 791 Gloucester 25 314 Gloucestershire 64 546 Keith 7 852 Leicestershire 11 753 Lincolnshire 193 316 Mid Lothian 12 074 Norfolk 90 949 North Humberside 64 252 North Lincolnshire 49 246 Northamptonshire 26 888 Northumberland 10 040 Norwich 44 789 Nottinghamshire 20 700 Pocklington York 12 876 Salisbury 45 901 Shropshire 40 515 Somerset 8 240 Strathclyde 110 735 Suffolk 33 275 Taunton 13 744 Tayside 40 390 West Sussex 29 365 Wiltshire 10 911 Worcestershire 50 700 York 75 135 Yorkshire 5 401